DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Jones on 03/21/2022.
The application has been amended as follows: 

Claims 1, 7, and 15: in lines 8-9, 7-8, and 9-10 respectfully, “wherein the distal face of the locking collar is distal of a proximal end of the proximal strut slot.” has been replaced with -- wherein the distal face of the locking collar is distal of a proximal end of the proximal strut slot and proximal of a distal end of the proximal strut slot.--.

This application is in condition for allowance except for the presence of withdrawn claims 6, 8-9, 11-12, and 17-18 directed to non-elected species without traverse.
 Accordingly, withdrawn claims 6, 8-9, 11-12, and 17-18 have been cancelled.

Reasons for Allowance
Claims 1-5, 7, 10, 13-16, and 19-20 are allowed. The closest prior art of record, the admitted prior art (MPEP 2129) [App. No. 16/150,024; PGPUB US 2020/0100804] in view of Skillrud et al. (US 10722257) [hereinafter Skillrud] and in further view of Fung et al. (US 20130144311) [hereinafter Fung], does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claims 1, 7, and 15, which recites, inter alia “wherein the distal face of the locking collar is distal of a proximal end of the proximal strut slot and proximal of a distal end of the proximal strut slot”.
As noted in the previous office action filed 12/07/2021, the admitted prior art (shown in Figs. 1-2 of the instant application) discloses a joint assembly used in endovascular devices (para. 0004) comprising: a shaft (10) comprising a main body (12) and an enlarged end (enlarged step (14)) at a distal end of the main body (see Figs. 1 and 2, labelled “Prior Art”); a proximal strut (18) comprising a proximal strut slot (not labeled) (shown in Figs. 1 and 2), engaged to the enlarged end (18) of the shaft (12);  a locking collar (16) comprising a proximal face (not labeled) (shown in Figs. 1 and 2) and a distal face (not labeled) (shown in Figs. 1,2);
Skillrud in the same field of endeavor was used in combination with the admitted prior art to teach a clot engaging portion (capture structure (100)) [in a form of an expandable cage] comprising a plurality of struts (see Figs. 1A-B) and a proximal strut (proximal portion 100a of the capture structure 100) (shown in Figs. 9A-B) extending proximally from the plurality of struts, since the admitted prior art is silent on the exact structure of the clot engagement portion (i.e., structure of clot engagement portion distal of proximal strut) and Skillrud discloses that it is known to provide a clot engaging portion comprising a plurality of struts attached to a proximal strut, and such structure is satisfactory for clot engagement and retrieval. Skillrud was also used to teach further a locking collar (outer band (902)) comprising a proximal face (proximal terminus (948)) and a distal face (distal terminus (946)) (Figs. 9A-B), and at least partially covering the enlarged end (094) of the shaft (12) and the proximal strut slot (104) of the proximal strut (100a) (see Figs. 9A-B) for the purpose of securely coupling the capture structure to the shaft and fix the proximal portion of the capture structure relative to the elongated shaft (col. 31 lines 38-48). 
However, the admitted prior art fails to disclose “wherein the distal face of the locking collar is distal of a proximal end of the proximal strut slot and proximal of a distal end of the proximal strut slot” because both the distal/proximal face of the locking collar in the instant application are proximal to the proximal strut slot. The admitted prior art in view of Skillrud fails to disclose “wherein the distal face of the locking collar is distal of a proximal end of the proximal strut slot and proximal of a distal end of the proximal strut slot” because the distal face 946 of the locking collar 902 is not proximal of a distal end of the proximal strut slot 104 (see annotated Fig. 9A below). Furthermore, Fung does not remedy the deficiencies of the admitted prior art in view of Skillrud.

    PNG
    media_image1.png
    528
    446
    media_image1.png
    Greyscale

Annotated Fig. 9A of Skillrud
Because none of the prior art documents teach wherein the distal face of the locking collar is distal of a proximal end of the proximal strut slot and proximal of a distal end of the proximal strut slot as claimed, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the technical solutions of claims 1, 7, and 15 according to the prior art documents or a combination thereof because the suggested combination of references would require a substantial reconstruction and redesign of the elements shown in the admitted prior art in view of Skillrud and Fung. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREN DUBOSE/Examiner, Art Unit 3771  

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771